DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, 5 or more sub-layers are not in claim 1 from with claim 22 depends. Thus, it is not clear how 5 sub-layers may have any property since there is no limitation that there actually are 5 or more sub-layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-11, 13, 15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US Pub. 2017/0199307 A1).
Regarding claims 1 and 5, Hart discloses a low-contrast anti-reflection coating (optical layer) on a substrate (transparent layer) (abstract and [0008], and see [0083] which discloses the substrate is transparent). The article has a hardness of about 10 GPa or greater up to about 50 GPa ([0073]). The coating has a pristine state (first or second portion) and surface defect state (first or second portion) where the difference in color coordinates is 6 or less (abstract and [0069] and see Figs. 2-3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and further regarding 5, Hart discloses that the first average reflectance is in the range of 0.6 to 6% in a pristine condition and a second average reflectance is about 8% or less (abstract and [0065]) so that the difference may be up to about 7.4% which is within the claimed range. 
Regarding claim 6, Hart discloses a difference of 6 or less, or down to about 0 for the difference in the colors of the two areas ([0069]). Hart does not specifically disclose that this difference will be for all viewing angles but does disclose generally that it will be true for incident illumination angles, e.g. 0 to 75 degrees ([0069]). However, given Hart discloses the desire for the difference in color to be as small as possible for the two areas, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the difference in color should be for all viewing angles so the defect is not noticeable at all viewing directions ([0007]).
Regarding claim 8, Hart discloses removal of surface thickness for the defect area of 0.1 to 200 nm ([0069]) so the thickness difference will also be in the claimed range.
Regarding claim 9, Hart discloses the anti-reflection coating having more than one layer including a first low refractive index layer and second high refractive index layer ([0076]) where the low refractive index layer has a lower refractive index in the range of about 1.3 to 1.7 and the high refractive index layer has a range of about 1.6 to 2.5 so that at least where the high refractive index layer is in the upper end of the range 
Regarding claim 10, Hart discloses more than one layer and up to 10 sub-layer sets where the sets comprise a low and high refractive index layer where the low refractive index layer has a lower refractive index than the high refractive index layer ([0076]-[0077]).
Regarding claim 11, Hart discloses layers with the claimed materials ([0078]).
Regarding claims 13 and 15, Hart discloses that the article having a hardness of about 10 GPa to up to 50 GPa for a depth of 100 to 500 nm where the coating has at least one layer with a hardness in that range ([0071]-[0073]). Although Hart does not specifically disclose the hardness in both areas of the article, given Hart discloses that the hardness is achieved through having at least one layer with high hardness and the desire is for the article to have high hardness, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have at least one high hardness layer in the area of the defect so that even with the removal of one or more layers, the article will have high hardness (Hart, [0071]-[0073]).
Regarding claim 17, Hart discloses the anti-reflection coating on the substrate ([0007]). Given no additional layers are required, the coating will be in direct contact with the substrate.
Regarding claim 18, Hart discloses an article with the anti-reflection coating (abstract) so will be the major surface of such an article. 
Regarding claim 19
Regarding claim 20, Hart discloses defects should have a lateral dimension of 1 micron or greater ([0007]) so that at least the defect area will have a size that overlaps the claimed range. Further, it has been held that changes in size or proportion are prima facie obvious (see MPEP 2144.04 IV. A. and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). Therefore, determining the size of the defect that may be allowed is considered prima facie obvious.
Regarding claim 21, Hart discloses at least two layers where the defect thickness is greater than or equal to the thickness of the second or top layer (Fig. 3 and [0063]). In the embodiment where the defect thickness of equal to the thickness of the second layer, the second portion will consist of exactly one more sub-layer than the first.
Regarding claim 22, Hart discloses the anti-reflection coating comprising up to 10 sub-layers sets ([0076]) where a defect may have a thickness of equal to or greater than the top layer ([0063]). Thus, in the case where there are multiple sublayers of up to 10 sub-layer sets, at least 5 sublayers would be identical in thickness and refractive index. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart as applied to claim 1 above, and further in view of Finkeldey et al. (US Pub. 2017/0197384 A1).
Hart discloses the article of claim 1 as discussed above. Hart further discloses the article used in a display cover glass ([0003] and [0136]) but does not disclose the cover glass being for an electronics product with a housing, a controller and memory in the housing, and display at or adjacent to the front of the housing where the cover substrate is disposed over the display. 
Finkeldey discloses a housing with electronic components including a controller and memory in the housing, a display at or adjacent to the housing, and cover article disposed over the display ([0024] and [0225]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the cover glass for displays in Hart may be used in the electronic product taught in Finkeldey as a known suitable display device on which cover glass materials may be placed.
Claims 1-6, 8-11, 13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macionczyk et al. (US Pub. 2014/0016083 A1) in view of Amin et al. (US Pub. 2015/0322270 A1).
Regarding claims 1, 5, and 6, Macionczyk discloses a spectacle lens which has a colored mark with a predetermined color and brightness impression comprising an interference layer system arranged on the surface of the lens (abstract) where a spectacle lens is expected to be transparent since they are designed to look through. The interference layer system is one or a plurality of thin layers of optically transparent material arranged one above another where there is a first surface region with a first layer stack with a fist layer stack thickness and second surface region which is different from the first stack thickness and may comprises the at least on first layer stack ([0017] 
Macionczyk does not specifically disclose the color coordinate difference between the first and second region, i.e. 4 or more, 4 or less, or 4 or less for all viewing angles. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number, thickness, and refractive indices of the layers stacks for the two regions may be varied to achieve any level of color difference including one within the claimed ranges as a matter of design choice to achieve a desired graphic or image ([0024]-[0025]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in color difference involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Macionczyk does not specifically disclose the maximum hardness for the article. 
Amin discloses durable anti-reflective articles (abstract) with a coating where the coating has a hardness of greater than about 10 GPa to a depth of 100 nm to 500 nm ([0072]) and where the coating has at least one layer having this high hardness ([0073]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the interference layer system in Macionczyk to include at least one high hardness material to have an article with high hardness of at least 10 GPa to a depth of 100 to 500 nm as taught in Amin to achieve a durable optical article (Amin, abstract).
Regarding claim 2 and further regarding claim 5, Macionczyk does not specifically disclose the absolute value difference between reflectance values between the first and second region, i.e. 5% or more. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number, thickness, and refractive indices of the layer stacks for the two regions may be varied to achieve any level of brightness or reflectance difference including 5% or more as a matter of design choice to achieve a desired graphic or image ([0019] and [0024]-[0025]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in absolute value of a difference between reflectance values involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 3, Macionczyk does not specifically disclose at least one of the first or second portions exhibiting reflectance color shift of about 12 or more. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number, thickness, and refractive indices of the layers stacks for at least one of the two regions may be varied to achieve any level of brightness or reflectance to have a reflectance color shift of about 12 or more as a matter of design choice to achieve a desired graphic or image ([0019]-[0020] and [0024]-[0025]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the reflectance color shift involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 4, Macionczyk does not specifically disclose the reflectance color shift difference between the first and second portions being about 12 or more. 
Regarding claim 8, Macionczyk discloses the difference between stack thicknesses being 20 to 300 nm ([0021]).
Regarding claim 9, Macionczyk discloses adjacent layers having different refractive indices ([0067]) where difference in refractive index allows for the design of color and brightness ([0024]). Although Macionczyk does not disclose the exact refractive index difference between the layers, it would have been obvious to one of ordinary skill in the art that the difference should be at least 0.01 to achieve a desired color and/or brightness (Macionczyk, [0024]). 
Regarding claim 10, Macionczyk discloses the layers being stacked in pairs where the refractive indices differ in pairs (one higher and one lower) and any additional pairs may have the same refractive indices ([0067] and [0084]).
Regarding claim 11, Macionczyk discloses a sub-layer comprising SiO2
Amin discloses that high refractive index material include those listed in instant claim 11 ([0124]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the stack in Macionczyk could use a high refractive index material as taught in Amin as a known suitable material to make an optical stack which has improved durability (Amin, abstract and [0124]).
Regarding claims 13 and 15, Macionczyk in view of Amin discloses that the article having a hardness of about 10 GPa or more for a depth of 100 to 500 nm where the coating has at least one layer with a hardness in that range as discussed above. Although Macionczyk in view of Amin does not specifically disclose the hardness in both areas of the article, given Amin discloses that the hardness is achieved through having at least one layer with high hardness and the desire is for the article to have high hardness and durability, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have at least one high hardness layer in the area all areas so the article will have high hardness and durability over the entire surface.
Regarding claim 16, Macionczyk does not specifically disclose the article having any of the properties listed in instant claim 16. However, Amin discloses the durable article having a haze of 1% or less after abrasion, an Ra of 12 nm after abrasion, and the light scattering properties as claimed ([0007]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Macionczyk in view of Amin to further have the properties taught in Amin to have a durable article and superior optical performance (Amin, [0007]-[0008]).
Regarding claim 17, the interference coating is in direct contact to the lens ([0009]).
Regarding claim 18, the interference layer system is a major surface of the article (Fig. 1).
Regarding claim 19, the lens is a curved surface (Fig. 9 and [0108]).
Regarding claim 20, Macionczyk discloses that laser dot size areas may be created which have a diameter of 100 microns which is an area of about 314 microns2 ([0102]-[0103]).
Regarding claim 21, Macionczyk discloses that the different areas may differ by the addition or subtraction of one sub-layer (Figs. 1-4 and [0065]-[0067]).
Regarding claim 22, Macionczyk does not specifically disclose 5 or more sub-layers although the different areas are formed by using the same sub-layers and then adding additional sub-layers (Figs. 1-4 and [0065]-[0067]). Macionczyk further generally discloses four or more layers to form an antireflection film ([0024]) and Amin discloses using up to 25 periods ([0118]). It would have been obvious to one of ordinary skill in the art that at least one of the sections has more than 4 layers and up to 25 periods before the addition of any more layers to change color or brightness to have a surface which has a desired antireflective effect (Macionczyk, [0024] and Amin, [0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783